DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Arguments filed on 12/30/2021
Application claims a FP date of 02/07/2020
Claims 1, 19 and 20 are independent
Claims 1-23 are pending

Response to Arguments
Acknowledgment arguments filed on 12/30/2021 have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed in the following action. Due to the variation in the grounds of rejection this action is deemed NON-FINAL.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 12-13, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Rho et al. (U.S. Patent Publication Number 2018/0059512 A1) in view of Yedid et al. (WO 2019207464A2 published on 10-31-2019.  U.S. Patent Publication Number 2020/0400464 A1 is used for citation purposes).

Regarding Claim 1, Rho discloses a camera module (Fig 1 – camera device 20) comprising: 
a lens module (Fig 1 – lens group is included in the barrel 210); 
a first frame (Fig 1 – first housing 260) accommodating the lens module (Fig 1 clearly shows that the first housing 260 accommodates the lens barrel 210; ¶0035); 
a second frame (Fig 1 – second housing 230) accommodating the first frame (Fig 1 clearly discloses that the second housing 230 is accommodating in the first housing 260; ¶0035); 
a third frame (Fig 1 – third housing 220) accommodating the second frame (Fig 1 shows that the third housing 220 accommodates the second housing 230; ¶0035); and 
(Fig 1 – lens group is included in the barrel 210) and the first frame (Fig 1 – first housing 260) are configured to rotate with respect to the second frame around an optical axis, the lens module, the first frame (Rho discloses this and explains in Fig 3B and in ¶0038 - ¶0039, ¶0066 - ¶0069 and in ¶0073 - ¶0075 that the second housing may rotate in clockwise or counterclockwise and the lens barrel 210 seated in the second housing 230 may also rotate clockwise or counterclockwise around the optical axis) and 
Rho discloses the second frame (Fig 1 – second housing 230) are configured to rotate with respect to the third frame (Fig 1 – third housing 220) around a first axis (In ¶0073 Rho discloses the rotation of the second housing 230 around the optical axis) but fails to clearly disclose a housing accommodating the third frame;
the second frame are configured to rotate with respect to the third frame around a first axis that is perpendicular to the optical axis, and 
the lens module, the first frame, the second frame, and the third frame are configured to rotate with respect to the housing around a second axis that is perpendicular to both the optical axis and the first axis.
Instead in a similar endeavor, Yedid discloses a housing (Yedid in Figs 6A-6C and in the corresponding disclosure teach the use of a stationary sub-assembly that houses the other frames) accommodating the third frame;
the second frame (Fig 1B – the frame that houses the OPEF is interpreted as the second frame) are configured to rotate with respect to the third frame (Fig 1B – frame 120 is interpreted as the third frame) around a first axis (Fig 1B – X Axis is interpreted as the first axis) that is perpendicular to the optical axis (Yedid teaches about the sub frames and in ¶0097 and in Figs 1A – 1B he also teaches how the second frame that houses 104 rotates about two axis that is perpendicular to the optical axis; In ¶0100 Yedid further teaches the yaw rotation (parallel to the X-Axis) and the pitch rotation (parallel to the Y-Axis)), and 
the lens module (Fig 1 – lens 102 and optical light folding element 104), the first frame (Fig 1B – frame which houses the lens is interpreted as the first frame), the second frame (Fig 1B – the frame that houses the OPEF is interpreted as the third frame), and the third frame (Fig 1B – frame 120 is interpreted as the third frame) are configured to rotate with respect to the housing around a second axis (Fig 1B – Y Axis is interpreted as the Second axis)  that is perpendicular to both the optical axis and the first axis (In Figs 2A-B and in ¶0105 - ¶¶0106, Yedid further teaches the different sub-assemblies (which could be interpreted as the different frames or sub-housing) that can be rotated parallel to the X and Y axis that is pitch and yaw direction, both of which are perpendicular to the optical axis as shown in Figs 1A-1B).  
Rho and Yedid are combinable because both are related to imaging device that allow rotation of the lens and housing sub-frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to two degree of freedom and allow rotation in two axis perpendicular to each other and to the optical axis as taught by Yedid in the imaging module disclosed by Rho. 
Yedid throughout his disclosure and particularly in ¶0007
Therefore, it would have been obvious to combine Rho and Yedid to obtain the invention as specified in claim 1.

Regarding Claim 2, Rho in view of Yedid discloses further comprising a first guide portion (Rho: Fig 2C, 5E- guide part 236 with wing 237) disposed between the first frame (Rho: Fig 5E – first housing 260) and the second frame (Rho: Fig 5E – second housing 230), wherein the first guide portion comprises: 
a first receiving groove disposed in the first frame (Rho: In Fig 5E and ¶0082 Rho discloses that the first housing 260 may include a plurality of walls w1 and w2 (also shown in Fig 5B) that receives the second frame), 
a first guide groove disposed in the second frame (Rho: Fig 2C discloses that guide groove 231 in the second housing 230), and 
a first ball member disposed between the first receiving groove and the first guide groove (Rho:  In Fig 4A, 5A-5E and in ¶0076 - ¶0082 Rho discloses the ball bearings 63 in the seating groove 232 so that the degree of rotation of the second housing 230 may be controlled by the ball bearings).

Regarding Claim 3, Rho in view of Yedid discloses wherein an inner wall of at least one of the first receiving groove and the first guide groove has a rounded shape  (Rho: in Figs 2C, 5E disclose this feature where the guide groove 231 is circular and a length in the rotation direction).

Regarding Claim 4, Rho in view of Yedid discloses further comprising a first driving unit configured to provide driving force to the first frame (Rho: Fig 1 – first housing 260), wherein the first driving unit comprises a first magnet (Rho: Fig 1 – plurality of magnets 240; yoke 261 since in ¶0037 Rho discloses that the yokes 261 may be magnetic so that the yokes 261 provide attractive forces to the magnets 240; Yedid: Yedid also teaches the yaw magnet 404 ) disposed on an image side of the first frame (Rho: In Fig 1 Rho clearly discloses that the yokes 261 is on an image side of the first frame;), a first coil (Rho: Fig 1 – plurality of first coils 250) facing the first magnet in a direction of the optical axis (Rho: Again, in the diagram of Fig 1, Rho clearly discloses that the coils face the magnets in the direction of the optical axis), and a first substrate on which the first coil is disposed (Rho: second substrate 255 and in ¶0038 Rho further discloses that the coils 250 may be fixed to a second substrate 255;).

Regarding Claim 7, Rho in view of Yedid discloses wherein the first substrate (Rho:  Fig 1 – element 295  - first substrate) comprises a connection portion (Rho: ¶0033; the first substrate may be coupled to a substrate of the other electronic device via a connector) connected to an image sensor unit (Rho: Fig 1 – image sensor 290 is disposed on the first substrate) disposed on the image side of the first frame (Rho: Fig 5E – first housing 260; the same figure clearly shows that the first frame is disposed on the image side) and having a bent shape (Rho: Fig 1 discloses the bent shape of the connector connected to the first substrate 295).

Regarding Claim 12, Rho in view of Yedid discloses further comprising a second driving unit (Yedid: In Fig 2B and 4A and throughout his disclosure, Yedid teaches about the Yaw and pitch drive.  If we interpret the yaw drive as the first driving force, then the pitch could be interpreted as the second driving force) configured to provide driving force to the second frame (Yedid: Fig 1B – the frame that houses the OPEF is interpreted as the second frame), wherein the second driving unit comprises a second magnet disposed on the second frame (Yedid: In Fig 4A Yedid teaches about the pitch pull magnet 408), a second coil (Yedid: In Fig 8 and in ¶0119 Yedid teaches about the pitch coil 804 and yaw coil 806) facing the second magnet in a direction perpendicular to the optical axis (Yedid: The Z axis is the optical axis and so fig 4A shows that this magnet is in a direction perpendicular to the optical axis), and a second substrate on which the second coil is disposed (Yedid: In Fig 8 and ¶0119 teaches the electronic sub assembly 230 that includes the electronic circuitry 608 that could be the second substrate).

Regarding Claim 13, Rho in view of Yedid discloses wherein the second substrate is bent a plurality of times (Yedid: In Fig 8, Yedid clearly teaches that the electronic circuitry 608 is bent plurality of times).

Regarding Claim 19, this claim has all the limitations of Claim 1, and therefore Rho in view of Yedid discloses all the limitations as applied to Claim 1 and therefore rejected on the same grounds as claim 1.    Yedid further teaches a first camera module; and a second camera module spaced apart from the first camera module, wherein an angle of view of the first camera module is narrower than an angle of view of the second camera module (Yedid: In Fig 1C and in ¶0104 Yedid teaches that the camera 100 may be part of a dual-camera 180 which comprises of camera 100 and camera 190 and also clearly discloses that in camera 190 may have a wider FOV than camera 100).

Regarding Claim 20, this claim has all the limitations of Claim 1, and therefore Rho in view of Yedid discloses all the limitations as applied to Claim 1 and therefore rejected on the same grounds as claim 1.    Rho further discloses in ¶0073 the rotation motion around the optical axis that also allow the barrel to move back and forth along the optical axis which is further facilitated by the ball bearings 263 which apply a rolling friction force to the guide part 236 to help the second housing 230 rotate.  Further Yedid in ¶0014 and in Figs 5A-B and corresponding disclosure teaches “a first curved ball-guide mechanism operative to enable the rotation around the pitch axis and a second curved ball-guided mechanism operative to enable the rotation around the yaw axis”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ball-guided mechanism to all pitch and yaw axis rotation as taught by Yedid in the imaging module disclosed by Rho. The suggestion/motivation for doing so would have been to provide flexibility when defining Yedid in ¶0118.  Therefore, it would have been obvious to combine Rho and Yedid to obtain the invention as specified in claim 20.

Regarding Claim 21, Rho in view of Yedid discloses wherein the first axis (Rho: In Fig 1 teaches about the optical axis and Yedid: In Fig 1B teach the Z axis which is along the optical axis) is perpendicular to the second axis (Yedid: yaw rotation (parallel to the X-Axis) and the) and the third axis (Yedid: pitch rotation (parallel to the Y-Axis), the second axis is perpendicular to the third axis (The X axis is perpendicular to the Y axis), and one of the first axis (Rho in Fig 1 and Yedid in Fig 1B teach the Z axis, interpreted as the first axis and Z axis which is along the optical axis), the second axis, and the third axis is an optical axis of the lens module (Yedid in Fig 1B teach the Z axis is the optical axis).

Regarding Claim 22, Rho in view of Yedid discloses wherein the second set of ball members (Yedid: Fig 5A-B and in ¶0111 teach about the first curve ball-guided mechanism 560) is configured to roll between at least two curved outer surfaces of the second frame and two corresponding inner surfaces of the third frame (Yedid: in ¶0111 Yedid teaches that the three balls positioned in space between grooves and between the top sub-assembly 210 and bottom sub-assembly 220).

Regarding Claim 23, Rho in view of Yedid discloses wherein the third set of ball members (Yedid: Fig 7 and in ¶0116 teach about the second curve ball-guided mechanism 760) is configured to roll between at least two curved outer surfaces of the third frame and two corresponding inner surfaces of the housing (Yedid: in ¶0116 Yedid teaches that the second curved ball-guided mechanism 760 of actuator 120 is situated such that the grooves 612 for rotating round the yaw axis).

Allowable Subject Matter
Claims 5, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 are objected as it depends on objected claim 5.
Claims 9-11 is objected as they depend on objected claim 8.
Claims 15-17 are objected as they depend on objected claim 14.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Bachar et al. (U.S. Patent Publication 2019/0049687 A1) discloses A\actuators for rotating or tilting an optical element, for example an optical path folding element, comprising a voice coil motor (VCM) and a curved ball-guided mechanism operative to create a rotation or tilt movement of the optical element around a rotation axis upon actuation by the VCM. In 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 2, 2022